DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slot walls on either side of the partial circumferential feature, the opposing longitudinally-extending slot walls configured and arrange to receive and direct light into the partial circumferential feature; and an outer surface configured and arranged to distribute light, entering the partial circumferential feature from the opposing longitudinally-extending slot walls, along the outer surface of the circumferential light guide” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21-36 are objected to because of the following informalities:  In claims 21, 23, 26, 28, and 31, the term “eCig” should read --electronic cigarette--.  In claims 22-26, the phrase “The apparatus” should read --The electronic cigarette power supply portion--.  In claim 23 line 7, the word “enclosing” should read --encloses--.  In claim 24, there is another locating pin without a locating pin.  It is suggested to make claim 23 depend on claim 22, so that all the features in claim 24 would be properly introduced in the previous claims.  In claim 36 lines 3-4, the phrase “the received” should read --the light received--.  In claim 28, line 2, the phrase “communication port” should read --female connector port-- in order to be consistent with the language of the specification.  Also, in claim 28 in line 3, the phrase “mating communication port” should read --male connector port-- also to be consistent with the language of the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 21, it is unclear where the exterior surface and the second keying feature are located, whether on the upper sub-assembly housing portion, the lower subassembly housing portion, or a combination thereof.  For prior art analysis, any of these will be considered to meet these limitations.  Claims 22-36 include all the limitations of claim 21 and are rejected for the same reasons.
With regard to claim 23, it is unclear what the structural relationship is between the eCig and the eCig power supply portion.  For prior art analysis, either an eCig including the eCig power supply portion or another eCig can be considered to meet this limitation.  Claims 24-27 include all the limitations of claim 23 and are rejected for the same reasons.
With regard to claim 33, it is unclear what the slot walls are in the invention, whether they are the inner wall of the tube, part of the partial circumferential feature, or something else.  For prior art analysis, any of these will be considered to meet this limitation.  Claims 34-36 include all the limitations of claim 33 and are rejected for the same reasons.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 25 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11090451. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (2013/0199528) in view of Lord (2015/0128965) and Borkovec et al. (2016/0192705).
With regard to claim 21, Goodman teaches, as shown in figures 1-5: “An eCig… portion comprising: a … housing 22 including an upper… housing portion (left part of 22 in figure 5) including a first portion (the protruding pins on the upper housing in figure 5) of an integral locking feature, and a lower… housing portion (right part of 22 in figure 5) including a second portion (holes corresponding to the pins in the upper sub-assembly housing) of the integral locking feature coupled to the first portion of the integral locking feature”.
Goodman does not teach the housing being a power supply portion or the housing being a sub-assembly portion.
In the same field of endeavor before the effective filing date of the claimed invention, Lord teaches, as shown in figure 2, an electronic cigarette power supply portion 8 that is a sub- assembly separate from an atomizer/liquid reservoir portion 2. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lord with the invention of Goodman in order to be able to replace the power supply and the atomizer/liquid reservoir portion separately and because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Neither Goodman nor Lord teach: “a second keying feature along an exterior surface; and an exterior tube with a first keying feature along an interior surface of the tube, the first keying feature configured and arranged to mate to the second keying feature of the sub-assembly housing, and axially align the sub-assembly housing within the exterior tube”.
In the same field of endeavor before the effective filing date of the claimed invention, Borkovec teaches, as shown in figures 1-5: "a second keying (exterior part of 14) feature along an exterior surface; and an exterior tube 60 with a first keying feature (shape of the inner part of 60) along an interior surface of the tube 60, the first keying feature configured and arranged to mate to the second keying feature of the sub-assembly housing 10, and axially align the sub-assembly housing 10 within the exterior tube 60”.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the features of Borkovec with the invention of Goodman in order to properly align the electronic components (Borkovec, paragraph 52).

With regard to claim 22, Goodman as modified by Lord and Borkovec teaches: “The apparatus of claim 21”, as  shown above.
Goodman also teaches, as taught in paragraph 79: “wherein the sub-assembly housing further includes a locating pin; and a locating aperture within the lower sub-assembly housing, the locating aperture configured and arranged to receive the locating pin from the upper sub-assembly housing portion and thereby align the lower and upper sub-assembly housings portion along at least one axis”.

With regard to claim 23, Goodman as modified by Lord and Borkovec teaches: “The apparatus of claim 21”, as shown above.
Lord also teaches, as shown in figures 2-3 and taught in paragraph 42: “further including a battery 10; an airflow sensor electrically connected to the battery 10 and configured and arranged to detect a flow of air in response to a draw on an air inhalation port 6 of an eCig 2 and 8; controller circuitry 14 electrically connected to the battery 10 and configured and arranged to operate the eCig; and wherein the sub-assembly housing (housing of 8) substantially enclosing the battery 10, the airflow sensor, and the controller circuitry 14”.

With regard to claim 24, Goodman as modified by Lord and Borkovec teaches: “The apparatus of claim 23”, as shown above.
Goodman also teaches, as taught in paragraph 79: “wherein the upper sub-assembly housing further includes another locating pin configured and arranged to interface with the lower sub-assembly housing through a portion of the controller circuitry”.

With regard to claim 28, Goodman as modified by Lord and Borkovec teaches: “The apparatus of claim 21”, as shown above.
Lord also teaches, as shown in figures 2-3: “further including a communication port (left end of 8 in figure 2) at a proximal end of the eCig power supply portion 8, the communication port configured and arranged to mechanically couple the eCig power supply portion 8 to a mating communication port (right end of 2 in figure 2) of an atomizer/liquid reservoir portion 2”.

With regard to claim 29, Goodman as modified by Lord and Borkovec teaches: “The apparatus of claim 28”, as shown above.
Lord also teaches, as shown in figures 2-3: “wherein the communication port is further configured and arranged to electrically couple the controller circuitry 14 of the power supply portion 8 with at least one of a heater coil 26, and memory storage circuitry on the atomizer/liquid reservoir portion 2”.
Allowable Subject Matter
Claims 26-27 and 30-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831